Citation Nr: 1540139	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2015, the Board remanded the claims to obtain an addendum opinion regarding the etiology of the conditions.  Specifically, the examiner was asked to address the Veteran's reserve treatment records that reflected a mild left ear block, the inconsistencies in the August 2009 VA examination report regarding noise exposure, and to obtain a full history of the Veteran's noise exposure during and after active service.  As will be discussed in more detail below, based on the addendum opinion provided, the Board finds that there was not substantial compliance with the remand directives of February 2015.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran appeared at a Travel Board hearing with the undersigned in May 2011.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the remand directives of February 2015.  The April 2015 addendum opinion stated that the examiner had reviewed the medical examination of May 1979, where it had been written "mild ear block, left ear, following flight from PA to DE in C-130."  Audiometric thresholds obtained on May 1979 verified hearing thresholds that had been within normal limits for each ear for the evaluated frequency range of 500Hz-6000Hz.  No hearing loss had been found on the May 1979 examination.  The addendum further notes the August 2009 VA audiological examination had already outlined the Veteran's history of noise exposure while serving in the military as well as in the reserves and as a civilian.  The examiner opined that he was in agreement with the previous examiners' opinions that it is less likely than not that his hearing and tinnitus began during or had been linked to active service.  

While the April 2015 addendum opinion specifically addressed the Veteran's reserve treatment records that reflected a mild left ear block, he failed to address the inconsistencies in the August 2009 VA examination report regarding noise exposure and obtain a full history of the Veteran's noise exposure.  Instead, the April 2015 examiner notes the August 2009 VA audiological examination had already outlined the Veteran's history of noise exposure while serving in the military as well as in the reserves and as a civilian.  

Although further delay is regrettable, the Board concludes that in order to afford the Veteran due process, and in compliance with Stegall, a remand is necessary in order to allow the AOJ the opportunity to fully comply with the February 2015 Board remand directives (or provide an explanation for partial or non-compliance).  Given that the April 2015 audiologist did not address the questions posed by the Board, specifically addressing the inconsistencies in the August 2009 VA examination report regarding noise exposure and obtaining a full history of the Veteran's noise exposure, a VA addendum opinion is necessary to determine the etiology of the Veteran's reported hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ.

2. Request that an audiologist review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss and tinnitus began during or are otherwise linked to active service.  

The examiner should specifically address the reserve treatment records that reflect a mild left ear block, the inconsistencies in the August 2009 VA examination report regarding noise exposure, and a full history of the Veteran's noise exposure, during and after service, should be obtained.  

Rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. After completing the above and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




